—(1) Appeal from an order of the Supreme Court (Ferradino, J.), entered February 7, 1996 in Saratoga County, which denied defendant Gary W. Oakley’s motion to dismiss the complaint for, inter alia, failure to state a cause of action, and (2) cross appeals from an order of said court, entered December 4, 1996 in Saratoga County, which, inter alia, partially granted plaintiffs’ motion for summary judgment against said defendant on the issue of liability.*992Mikoll, J. P., Crew III, Casey, Spain and Carpinello, JJ., concur. Ordered that the orders are affirmed, with costs.